Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich et al (“Redlich,” US 20150156206) and further in view of Gilger et al (“Gilger,” US 20070208725). 

Regarding claim 1, Redlich discloses a method comprising: 
receiving a request from a user interface, (Redlich, FIG 50 shows a user interface; [0145], requesting access to the data)
the user interface operative to receive an input from a user, (Redlich, FIG 50 shows a user interface; [0013], input)
the input comprising the following: a data request, (Redlich, [0013], input; [0145], requesting access to the data)
and a security clearance level; (Redlich, [0144], [0416], [0480], security clearance levels)
analyzing at least one security clearance level associated with each portion of the data request; (Redlich, [0099] & [0102] describes analyzing all input data; [0145], requesting access to the data; [0144], [0416], [0480], security clearance levels)
retrieving at least one data element from at least one external database, (Redlich, [0128] describes retrieving at least one data element from at least one remote database [external database]; [0099]-[0103] describes data elements in detail; [0145], requesting access to the data)
the at least one data element being associated with the data request; (Redlich, [0128] [0099]-[0103]; [0145], describes the at least one data element being associated with the data request)
parsing the at least one data element, the parsing comprising: (Redlich, [0262], [0456], [0458], [0463] describes parsing the at least one data element)
extracting at least a portion of the at least one data element in accordance with the following: (Redlich, [0015], [0066]-[0067], [0071], [0081] describes extracting at least a portion of the at least one data element)
relevance to the data request, (Redlich, [0079], [0359], [0364] [0145], describes relevance to the data request)
and the verified security clearance level, (Redlich, [0468], verified security clearances; [0144], [0416], [0480], security clearance levels)
and redacting at least a portion of the at least one data element in accordance with the following: (Redlich, [0246], [0253], [0259], [0284], [0371] describes and redacting at least one data element)
relevance to the data request, (Redlich, [0145], requesting access to the data)
and the verified security clearance level; (Redlich, [0468], verified security clearances; [0144], [0416], [0480], security clearance levels)
generating a report, the report comprising: (Redlich, [0161], [0246], [0259], [0343], [0357], [0400] describes generating a report)
the parsed at least one data element, (Redlich, [0262], [0456], [0458], [0463] describes the parsed at least one data element)
a security layer, (Redlich, [0144], [0416], [0480], security clearance level [security layer])
and transmitting the report to the user, (Redlich, [0246], [0290], [0293], FIG 50, describes sending the report to the user who displays it on his interface on the computer)
Redlich fails to explicitly disclose and a common operating picture. 
However, in an analogous art, Gilger discloses and a common operating picture; (Gilger, [0046], [0052]-[0052], [0122] describes and a common operating picture)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilger with the method and system of Redlich to include and a common operating picture. One would have been motivated to displaying common operational pictures (Gilger, [0007]). 

Regarding claim 2, Redlich and Gilger disclose the method of Claim 1. 
Gilger discloses further comprising retrieving the at least one data element from at least one of the following: a global collection operations system management system, and a global command and control system, (Gilger, [0073], gather information; [0044], Global Command and Control System (GCCS))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilger with the method and system of Redlich to include further comprising retrieving the at least one data element from at least one of the following: a global collection operations system management system, and a global command and control system. One would have been motivated to display a common operational picture (COP) (Gilger, [0003])

Regarding claim 5, Redlich and Bradley disclose the method of Claim 1. 
Gilger further discloses wherein generating the report further comprises generating the common operating picture, (Gilger, [0046], [0052]-[0052], [0122] describes generating the report further comprises generating by correlating the common operating picture)
the common operating picture comprising an identical display of relevant strategic information available to a plurality of users, (Gilger, [0073], gather information; [0044], Global Command and Control System (GCCS); [0051]-[0052] describes sharing the display of relevant strategic information available to decision makers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilger with the method and system of Redlich to include wherein generating the report further comprises generating the common operating picture, the common operating picture comprising an identical display of relevant strategic information available to a plurality of users. One would have been motivated to display a common operational picture (COP) (Gilger, [0003])

Regarding claim 6, Redlich and Gilger disclose the method of claim 1. 
Redlich further discloses further comprising receiving the security clearance level, the security clearance level comprising a plurality of hierarchical classification levels, (Redlich, [0262] describes receiving the security clearance level, the security clearance level comprising a plurality of hierarchical classification levels)

Regarding claim 10, Redlich and Gilger disclose the method of Claim 1. 
Redlich further discloses in accordance with the following: 
the parsed at least one data element, (Redlich, [0262], [0456], [0458], [0463] describes parsing the at least one data element)
 and the security layer (Redlich, [0144], [0416], [0480], security clearance level [security layer])
Gilger further discloses further comprising curating the common operating picture (Gilger, [0046], [0052]-[0052], [0122] describes and a common operating picture)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilger with the method and system of Redlich to include further comprising curating the common operating picture. One would have been motivated to displaying common operational pictures (Gilger, [0007]). 

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Redlich et al (“Redlich,” US 20150156206) in view of Gilger et al (“Gilger,” US 20070208725) and further in view of Peppe et al (“Peppe,” US 20170163654). 

Regarding claim 3, Redlich and Gilger disclose the method of Claim 1. 
Redlich and Gilger fail to explicitly disclose wherein generating the report further comprises generating the security layer, the security layer comprising a minimum-security clearance requirement of the user. 
However, in an analogous art, Peppe discloses wherein generating the report further comprises generating the security layer, the security layer comprising a minimum-security clearance requirement of the user, (Peppe, [0035] describes layers; [0026], data items, sometimes referred to herein as data objects, are an instantiation of a data element. They may be classified by use-case, and risk controls may be applied based on the sensitivity of data that is maintained within each use-case. Each use-case may be classified and assigned to a “security label,” which defines the minimum security clearance required for a subject to access any data feed associated therewith)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peppe with the method and system of Redlich and Gilger to include wherein generating the report further comprises generating the security layer, the security layer comprising a minimum-security clearance requirement of the user. One would have been motivated to provide access control in a distributed computing environment (Peppe, [0024]). 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Redlich et al (“Redlich,” US 20150156206) in view of Gilger et al (“Gilger,” US 20070208725) and further in view of Bramel et al (“Bramel,” US 20140129511). 

Regarding claim 4, Redlich and Bradley disclose the method of Claim 1. 
Redlich and Bradley fail to explicitly disclose wherein generating the report further comprises generating the security layer, the security layer comprising at least one access permission.
However, in an analogous art, Bramel discloses wherein generating the report further comprises generating the security layer, the security layer comprising at least one access permission, (Bramel, [0003]-]0005], describes wherein generating the report further comprises generating the security layer, the security layer comprising at least one access permission)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bramel with the method and system of Redlich and Gilger to include wherein generating the report further comprises generating the security layer, the security layer comprising at least one access permission. One would have been motivated to providing an on-demand personalized report based on a user’s security permissions (Bramel, [0003]). 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Redlich et al (“Redlich,” US 20150156206) in view of Gilger et al (“Gilger,” US 20070208725) and further in view of Lingappa et al (“Lingappa,” US 20170171183). 

Regarding claim 7, Redlich and Gilger disclose the method of Claim 1. 
Redlich and Gilger fail to explicitly disclose further comprising comparing a geolocation relating to the data request and a geolocation related to the at least one data element.
However, in an analogous art, Lingapappa discloses comprising comparing a geolocation relating to the data request and a geolocation related to the at least one data element, (Lingappa, [0049], [0018], [0072]-[0073] and [0083] describes comprising comparing a geolocation relating to the data request and a geolocation related to the at least one data element)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lingapappa with the method and system of Redlich and Gilger to include comprising comparing a geolocation relating to the data request and a geolocation related to the at least one data element. One would have been motivated to request access to a resource (Lingappa, [0003]). 

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Redlich et al (“Redlich,” US 20150156206), Gilger et al (“Gilger,” US 20070208725) in view of Lingappa et al (“Lingappa,” US 20170171183) and further in view of Rosenthal et al (“Rosenthal,” US 20170104756). 

Regarding claim 8, Redlich, Gilger and Lingappa disclose the method of Claim 7. 
Redlich, Gilger and Lingappa fail to explicitly disclose redacting at least a portion of the at least one data element in accordance with an incongruence of the geolocation relating to the data request and the geolocation related to the at least one data element. 
However, in an analogous art, Rosenthal discloses redacting at least a portion of the at least one data element in accordance with an incongruence of the geolocation relating to the data request and the geolocation related to the at least one data element (Rosenthal, [0032], [0041], [0046], [0085], [0074]-[0076], [0113], [0005], [0135], describe redacting at least a portion of the at least one data element in accordance with an incongruence of the geolocation relating to the data request and the geolocation related to the at least one data element)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rosenthal with the method and system of Redlich, Gilger and Lingappa to include redacting at least a portion of the at least one data element in accordance with an incongruence of the geolocation relating to the data request and the geolocation related to the at least one data element. One would have been motivated to detect, control and protect sensitive information across web and enterprise applications (using encryption, tokenization, masking, redaction or blocking) (Rosenthal, [0001]). 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Redlich et al (“Redlich,” US 20150156206), Gilger et al (“Gilger,” US 20070208725) in view of Lingappa et al (“Lingappa,” US 20170171183) and further in view of Kundu et al (“Kundu,” US 20180191733). 


Regarding claim 9, Redlich, Gilger. Lingappa disclose the method of Claim 7. 
Redlich, Gilger and Lingappa fail to explicitly disclose further comprising redacting at least a portion of the at least one data element in accordance with a predetermined radius of the geolocation relating to the data request falling outside of a predetermined radius of the geolocation of the at least one data element
However, in an analogous art, Kundu discloses further comprising redacting at least a portion of the at least one data element in accordance with a predetermined radius of the geolocation relating to the data request falling outside of a predetermined radius of the geolocation of the at least one data element, (Kundu, [0057], [0031], describes further comprising redacting at least a portion of the at least one data element in accordance with a predetermined radius of the geolocation relating to the data request falling outside of a predetermined radius of the geolocation of the at least one data element)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kundu with the method and system of Redlich, Gilger and Lingappa to include further comprising redacting at least a portion of the at least one data element in accordance with a predetermined radius of the geolocation relating to the data request falling outside of a predetermined radius of the geolocation of the at least one data element. One would have been motivated to modify a computer resource in response to a geophysical movement of the computer resource (Kundu, [0001]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Redlich et al (“Redlich,” US 20150156206) in view of Gilger et al (“Gilger,” US 20070208725) and further in view of Childress et al (“Childress,” US 20160285893).

Regarding claim 11, Redlich and Gilger disclose the method of Claim 1. 
Redlich further discloses in accordance with the security clearance level associated with the user, (Redlich, [0144], [0416], [0480], security clearance level [security layer])
Redlich and Gilger fail to explicitly disclose further comprising parsing visualizations of the report 
However, in an analogous art, Childress discloses further comprising parsing visualizations of the report, (Childress, [0062] & [0065] describes parsing images of the report)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childress with the method and system of Redlich and Gilger to include further comprising parsing visualizations of the report. One would have been motivated to transmitting images in a secure manner (Childress, [0002]).

Claim(s) 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich et al (“Redlich,” US 20150156206) and further in view of Bradley et al (“Bradley,” US 20130097688)

Regarding claim 12, Redlich discloses a method comprising: 
receiving a request from a user device, the user device operative to receive an input from a user, (Redlich, [0013], input)
the input comprising the following: (Redlich, [0013], input)
a data request and a security clearance level; (Redlich, [0145], requesting access to the data; [0144], [0416], [0480], security clearance levels)
verifying the security clearance level in accordance with the user; (Redlich, [0468], verifying security clearances; [0144], [0416], [0480], security clearance levels)
analyzing at least one security clearance level associated with each portion of the data request; (Redlich, [0099] & [0102] describes analyzing all input data; [0144], [0416], [0480], security clearance levels)
locating at least one data element located in at least one external database, (Redlich, [0128] describes locating at least one data element located in at least one remote database [external database]; [0099]-[0103] describes data elements in detail; [0145], requesting access to the data)
the at least one data element being associated with the data request; (Redlich, [0099]-[0103], [0128], [0145] describes at least one data element being associated with the data request)
parsing the at least one data element, the parsing comprising: (Redlich, [0262], [0456], [0458], [0463] describes parsing the at least one data element)
Redlich fails to explicitly disclose determining an allowance of access to at least a portion of the at least one data element in accordance with the following: 
relevance to the data request, and the verified security clearance level of the user, generating at least one token, the at least one token being configured to allow access at least one data element, each of the at least one token comprising a security layer in accordance with the parsing of the at least one data element; and transmitting the at least one token to the user device, 
However, in an analogous art, Bradley discloses determining an allowance of access to at least a portion of the at least one data element in accordance with the following: (Bradley, [0057], [0096]-[0097], [0155] describes determining an allowance of access to at least a portion of the at least one data element)
relevance to the data request, (Bradley, [0165], [0167], [0056], describes relevance to the data request)
and the verified security clearance level of the user, (Bradley, [0090], [0092], and the validated [verified] security clearance level of the user)
generating at least one token, the at least one token being configured to allow access at least one data element, (Bradley, [0095]-[0096], describes generating at least one token, the at least one token being configured to allow access at least one data element)
each of the at least one token comprising a security layer in accordance with the parsing of the at least one data element; (Bradley, FIG 15C, [0062] describes each of the at least one token comprising a security layer in accordance with the parsing of the at least one data element)
and transmitting the at least one token to the user device, (Bradley, [0090]-[0091] describes and transmitting the at least one token to the user device)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bradley with the method and system of Redlich to include determining an allowance of access to at least a portion of the at least one data element in accordance with the following: relevance to the data request, and the verified security clearance level of the user, generating at least one token, the at least one token being configured to allow access at least one data element, each of the at least one token comprising a security layer in accordance with the parsing of the at least one data element; and transmitting the at least one token to the user device. One would have been motivated to provide a service oriented secure collaborative system for compartmented networks (Bradley, [0003]). 

Regarding claim 14, Redlich and Bradley disclose the method of Claim 12. 
Redlich further discloses further comprising redacting at least a portion of the at least one data element in accordance with the following: (Redlich, [0246], [0253], [0259], [0284], [0371] describes and redacting at least one data element)
relevance to the data request; (Redlich, [0099]-[0103], [0128], [0145] describes at least one data element being associated with the data request) 
and the verified security clearance level, (Redlich, [0468], verifying security clearances; [0144], [0416], [0480], security clearance levels)

Regarding claim 20, Redlich discloses a system comprising: 
a memory storage in operative communication with a processing module and a user interface module; (Redlich, FIG 50 shows a user interface)
the user interface module configured to perform the following: (Redlich, FIG 50 shows a user interface)
receive an input from a user, (Redlich, [0013], input)
the user the input comprising the following: (Redlich, [0013], input)
a data request, (Redlich, [0145], requesting access to the data)
and a security clearance level; (Redlich, [0468[, [0144], [0416], [0480] describe and a security clearance level)
and the processing module configured to perform the following: (Redlich, [0194], describes the processing module)
receive the input from the user interface module, (Redlich, [0013], input; FIG 50, shows a user interface)
verify the security clearance level in accordance with the user of the user interface, (Redlich , [0468], verifying security clearances; [0144], [0416], [0480], security clearance levels; [0050], user interface)
analyze at least one security clearance level associated with each portion of the data request, (Redlich, [0099] & [0102] describes analyzing all input data; [0145], requesting access to the data; (Redlich [0468], [0144], [0416], [0480], security clearance levels)
locate at least one data element located in the memory storage, (Redlich, [0128] & [0194] describes locating at least one data element located in the memory storage); [0099]-[0103] describes data elements in detail; [0145], requesting access to the data)
the at least one data element being associated with the data request, (Redlich, [0145], requesting access to the data)
parse the at least one data element, (Redlich, [0262], [0456], [0458], [0463] describes parsing the at least one data element)
the parsing configured to perform the following: (Redlich, [0262], [0456], [0458], [0463] describes parsing the at least one data element)
determine an allowance of access to at least a portion of the at least one data element in accordance with the following: relevance to the data request, (Redlich, [0145], requesting access to the data)
and the verified security clearance level of the user, (Redlich, [0468], verifying security clearances; [0144], [0416], [0480], security clearance levels)
in accordance with the parsing of the at least one data element;  (Redlich, [0262], [0456], [0458], [0463] describes parsing the at least one data element)
Redlich fails to explicitly disclose generate a token, the token being configured to allow access at least one data element,  the token comprising a security layer;  and transmit the token to the user device. 
Redlich fails to explicitly disclose generate a token, the token being configured to allow access at least one data element,  the token comprising a security layer in accordance with the parsing of the at least one data element;  and transmit the token to the user device. 
However, in an analogous art, Bradley discloses generate a token, (Bradley, [0095]-[0096], describes generating at least one token, the at least one token being configured to allow access at least one data element)
the token being configured to allow access at least one data element,  (Bradley, [0057], [0096]-[0097], [0155] describes determining an allowance of access to at least a portion of the at least one data element)
the token comprising a security layer (Bradley, FIG 15C, [0062] describes each of the at least one token comprising a security layer in accordance with the parsing of the at least one data element)
and transmit the token to the user device, (Bradley, [0090]-[0091] describes and transmitting the at least one token to the user device)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bradley with the method and system of Redlich to include generate a token, the token being configured to allow access at least one data element,  the token comprising a security layer;  and transmit the token to the user device. One would have been motivated to provide a service oriented secure collaborative system for compartmented networks (Bradley, [0003]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Redlich et al (“Redlich,” US 20150156206) in view of Bradley et al (“Bradley,” US 20130097688) and further in view of Childress et al (“Childress,” US 20160285893).

Regarding claim 13, Redlich and Bradley disclose the method of Claim 12. 
Redlich and Bradley fail to explicitly disclose further comprising parsing visualizations of the at least one data element for a user interface of the user device.
However, in an analogous art, Childress discloses further comprising parsing visualizations of the at least one data element for a user interface of the user device, (Childress, [0074], [0093], [0105], describes further comprising parsing images [visualizations] of the at least one data element for a user interface of the user device)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Childress with the method and system of Redlich and Gilger to include further comprising parsing visualizations of the at least one data element for a user interface of the user device. One would have been motivated to transmitting images in a secure manner (Childress, [0002]). 

Claim(s) 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich et al (“Redlich,” US 20150156206) in view of Bradley et al (“Bradley,” US 201300977688) and further in view of Gilger et al (“Gilger,” US 20070208725)

Regarding claim 15, Redlich and Bradley disclose the method of Claim 12. 
Redlich and Bradley fail to explicitly disclose further comprising generating a common operational picture, (Gilger, [0052] describes generating a common operational picture)
However, in an analogous art, Gilger discloses further comprising generating a common operational picture, (Gilger, [0046], [0052]-[0052], [0122] describes generating a common operational picture)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilger with the method and system of Redlich and Bradley to include further comprising generating a common operational picture.  One would have been motivated to display a common operational picture (Gilger, [0003]). 

Regarding claim 16, Redlich and Bradley disclose the method of Claim 15. 
Redlich discloses in accordance with the following: the parsed at least one data element, (Redlich, [0262, [0456], [0099]-[0103] describe the parsed at least one data element)
and the security layer, (Redlich, [0144], [0416], and [0480] describe and the security layer which are security clearance levels)
Redlich and Bradley fail to explicitly disclose further comprising curating a common operating picture 
However, in an analogous art, Gilger discloses further comprising curating a common operating picture in accordance with the following: the parsed at least one data element (Gilger, [0046], [0052]-[0052], [0122] describes creating  a common operational picture)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilger with the method and system of Redlich and Bradley to include further comprising curating a common operational picture. One would have been motivated to display a common operational picture (Gilger, [0003]). 

Regarding claim 18, Redlich and Bradley disclose the method of Claim 16. 
Redlich and Bradley fail to explicitly disclose wherein curating the common operating picture comprises generating an identical display of relevant strategic information available to a plurality of users.
However, in an analogous art, Gilger discloses wherein curating the common operating picture comprises generating an identical display of relevant strategic information available to a plurality of users (Gilger, [0073], gather information; [0044], Global Command and Control System (GCCS); [0051]-[0052] describes sharing the display of relevant strategic information available to decision makers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilger with the method and system of Redlich and Bradley to include wherein generating the report further comprises generating the common operating picture, the common operating picture comprising an identical display of relevant strategic information available to a plurality of users. One would have been motivated to display a common operational picture (COP) (Gilger, [0003])

Regarding claim 19, Redlich and Bradley disclose the method of Claim 12. 
Redlich and Bradley fail to explicitly disclose further comprising retrieving the at least one data element from at least one of the following: a global collection operations system management system, and a global command and control system.
However, in an analogous art, Gilger discloses further comprising retrieving the at least one data element from at least one of the following: 
a global collection operations system management system, 
and a global command and control system, (Gilger, [0073], gather information; [0044], Global Command and Control System (GCCS))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gilger with the method and system of Redlich and Bradley to include further comprising retrieving the at least one data element from at least one of the following: a global collection operations system management system, and a global command and control system. One would have been motivated to display a common operational picture (COP) (Gilger, [0003])

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Redlich et al (“Redlich,” US 20150156206), Bradley et al (“Bradley,” US 201300977688) in view of Gilger et al (“Gilger,” US 20070208725) and further in view of Suzuki et al (“Suzuki,” WO 2021/198721). 

Regarding claim 17, Redlich, Bradley and Gilger disclose the method of Claim 16. 
Redlich and Bradley fail to explicitly disclose further comprising allowing access, via the at least one token, to the common operational picture.
However, in an analogous art, Suzuki discloses further comprising allowing access, via the at least one token, to the common operational picture, (Suzuki, [0069], [0107], [0079] describes allowing access, via the at least one token, to the common operational picture)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki with the method and system of Redlich, Bradley and Gilger to include further comprising allowing access, via the at least one token, to the common operational picture. One would have been motivated to provide access to a common operational picture using a token (Suzuki, [0069], [0107] and [0079]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439